Writ of error brings for review judgment against plaintiff in error in a cause wherein he was sued upon a written contract guaranteeing payment by another of certain sums of money at certain times in accordance with the provisions, terms and conditions of a certain written contract made and executed between the parties for the construction and installation of a sprinkler system in a certain building described in the contract.
The record discloses no reversible error and judgment should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.